Title: Cash Accounts, January 1767
From: Washington, George
To: 



[January 1767]



Cash


To Cash upon hand viz.



In Virginia Paper £160.7.9 English Silver 1.5.7
£161.13.4


Dollars viz. 74¾ @7/6
28.15.6


Jany 13—
To Cash of Geo. Wm Fairfax Esqr.
30. 0.0


14—
To Ditto of Mr Relfe of Philada
17. 0.0


19—
To Ditto from Mr Gibson for 23 Bushls of Flax Seed @4/
4.12.0


Contra


Jany 13—
By Jno. Askew pr Lund Washington Balle
1.13.0


14—
By Mrs Washington
1. 5.0


19—
By Wm Carlin Taylor for myself
2.13.9



By Ditto Do for Mastr Custis
2. 7.9



By Mr Gibson Store Acct
0.11.6


22—
By Mr Charles Washington
12. 0.0



By Mr [William] Rind advertising Sale of Colo. Colvills Negroes
0. 5.0


24—
By Club at Mr Weedons
0. 5.3


26—
By 1 pr of Necklace Rings
0. 2.6



By Balle of Mr Roger Dixon
0. 2.0


28—
By Ferriage at Dixons till Decr 21st 1766
0.10.0



By Expences at Weedons
0. 1.3


